         Case 1:16-cr-00064-LAP Document 509 Filed 08/05/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                  16 Cr. 64 (LAP)
-against-
                                                        ORDER
THOMAS ABREU,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Mr. Abreu’s letter dated July

26, 2021 (dkt. no. 508).        The Government shall provide any

response no later than August 26, 2021.

    SO ORDERED.

Dated:       New York, New York
             August 5, 2021

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
